 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      ALICE MIKELSEN, et al.,

 9
                           Plaintiffs,
                                                               NO. C17-0700RSL
10
                    v.

11
      AIR & LIQUID SYSTEMS                                     ORDER DENYING MOTION FOR
      CORPORATION, et al.,                                     SUMMARY JUDGMENT
12
                           Defendants.
13

14

15          This matter comes before the Court on “Defendant Warren Pumps, LLC’s Motion for

16   Summary Judgment.” Dkt. # 87. Plaintiffs’ decedent, Arthur Mikelsen, worked at the Puget
17   Sound Naval Shipyard from approximately 1942 to 1980, except for two years during World
18
     War II when he enlisted in the Army. Although his job titles changed through the years, Mr.
19
     Mikelsen worked primarily inside the machine shop at the shipyard. During repair or overhaul of
20
     naval vessels, equipment that could be removed from the ship was taken to the machine shop for
21

22   maintenance and repair. Plaintiffs allege that defendant Warren Pumps manufactured pumps that

23   contained asbestos and that Mr. Mikelsen was exposed to its products - and the asbestos
24   contained therein - while working in the machine shop. Mr. Mikelsen developed mesothelioma,
25
     an asbestos-related disease, and died in 2014. Plaintiffs assert that Warren Pumps is liable for
26

27
     ORDER DENYING MOTION
28   FOR SUMMARY JUDGMENT - 1
 1   Mr. Mikelsen’s death and the plaintiffs’ injuries because it put into the stream of commerce
 2   products that were negligently designed, were not reasonably safe as manufactured, and were not
 3
     reasonably safe for lack of warnings. Plaintiffs also assert that Warren Pumps is liable because it
 4
     failed to reasonably inspect, test, warn, instruct, monitor, and/or recall the products.
 5

 6          Summary judgment is appropriate when, viewing the facts in the light most favorable to

 7   the nonmoving party, there is no genuine issue of material fact that would preclude the entry of
 8   judgment as a matter of law. The party seeking summary dismissal of the case “bears the initial
 9
     responsibility of informing the district court of the basis for its motion” (Celotex Corp. v.
10
     Catrett, 477 U.S. 317, 323 (1986)) and “citing to particular parts of materials in the record” that
11
     show the absence of a genuine issue of material fact (Fed. R. Civ. P. 56(c)). Once the moving
12

13   party has satisfied its burden, it is entitled to summary judgment if the non-moving party fails to

14   designate “specific facts showing that there is a genuine issue for trial.” Celotex Corp., 477 U.S.
15   at 324. The Court will “view the evidence in the light most favorable to the nonmoving party . . .
16
     and draw all reasonable inferences in that party’s favor.” Krechman v. County of Riverside, 723
17
     F.3d 1104, 1109 (9th Cir. 2013). Summary judgment should be granted where the nonmoving
18
     party fails to offer evidence from which a reasonable jury could return a verdict in its favor.
19

20   FreecycleSunnyvale v. Freecycle Network, 626 F.3d 509, 514 (9th Cir. 2010).

21          Having reviewed the memoranda, declarations, and exhibits submitted by the parties1 and
22   taking the evidence in the light most favorable to plaintiffs, the Court finds as follows:
23

24
            1
               This matter can be decided on the papers submitted. The parties’ requests for oral argument are
25
     DENIED.
26           With the exception of the expert testimony regarding the work Mr. Mikelsen performed (see
     infra n. 4), defendants’ motions to strike are DENIED.
27
     ORDER DENYING MOTION
28   FOR SUMMARY JUDGMENT - 2
 1   A. Choice of Law
 2          The parties dispute whether maritime or Washington law governs the causation analysis
 3
     in this case.
 4
            [A] party seeking to invoke federal admiralty jurisdiction pursuant to 28 U.S.C.
 5
            § 1333(1) over a tort claim must satisfy conditions both of location and of
 6          connection with maritime activity. A court applying the location test must
 7          determine whether the tort occurred on navigable water or whether injury suffered
            on land was caused by a vessel on navigable water. [46 U.S.C. § 30101.] The
 8
            connection test raises two issues. A court, first, must “assess the general features of
 9          the type of incident involved,” [Sisson v. Ruby, 497 U.S. 358, 363 (1990)], to
10          determine whether the incident has “a potentially disruptive impact on maritime
            commerce,” [Id. at 364, n. 2]. Second, a court must determine whether “the general
11
            character” of the “activity giving rise to the incident” shows a “substantial
12          relationship to traditional maritime activity.” [Id. at 365, 364, and n. 2].
13
     Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527, 534 (1995). The
14

15   locality test requires an inquiry into the precise location in which the injuries were suffered

16   and/or whether the injuries were caused by a vessel on navigable water. In this case, Mr.
17   Mikelsen was exposed to asbestos-containing products both on-board ship during his
18
     apprenticeship and later in the machinist shop. In Conner v. Alfa Laval, Inc., 799 F. Supp.2d 455
19
     (E.D. Pa. 2011), the district court considered similar circumstances. After noting that “asbestos-
20

21   related disease has a long latency period and plaintiffs often rely on expert testimony that all

22   non-trivial exposures to asbestos contribute to the disease process,” it concluded “that the
23   locality test is satisfied as long as some portion of the asbestos exposure occurred on a vessel on
24
     navigable waters.” Id. at 466. Plaintiffs do not challenge that conclusion.
25
            With regards to the connection test, Warren Pumps has not shown a potentially disruptive
26

27
     ORDER DENYING MOTION
28   FOR SUMMARY JUDGMENT - 3
 1   impact on maritime commerce. In making this determination, the Court considers whether the
 2   features of the incident, based on a mid-level description of the events, could hypothetically
 3
     disrupt commercial shipping. Grubart, 513 U.S. at 538-39; Christensen v. Georgia-Pacific Corp.,
 4
     279 F.3d 807, 815 n.31 (9th Cir. 2002). Case law suggests that, if the injury-causing events were
 5

 6   described as “injury to workers on Navy ships on navigable waters allegedly caused by defective

 7   products or exposure to dangerous conditions,” the claims would potentially have a disruptive
 8   impact on maritime commerce and trigger maritime jurisdiction. Cabasug v. Crane Co., 956 F.
 9
     Supp.2d 1178, 1188 (D. Haw. 2013); Conner, 799 F. Supp.2d at 467-68. Here, however, Mr.
10
     Mikelsen worked predominantly inside a machine shop at the Puget Sound Naval Shipyard, not
11
     on Navy ships or on navigable waters. Taken in the light most favorable to plaintiffs, the
12

13   evidence shows that Mr. Mikelsen was assigned as a machinist on vessels for only six months

14   during his apprenticeship and that, once he was assigned to Shop 31, his work on board vessels
15   was limited.2 When assessing the general features of the incident for purposes of the first prong
16
     of the connection test, courts consider and describe plaintiff’s dominant activities. See Cabasug,
17
     956 F. Supp.2d at 1190 (“Cabasug was not a predominately land-based Navy worker and instead
18
     spent seventy-five percent of his time on ships in drydock.”); Mack v. Gen. Elec. Co., 896 F.
19

20   Supp.2d 333, 337-38 (E.D. Pa. 2012) (“[I]f the worker’s exposure was primarily land-based,

21   then, even if the claims could meet the locality test, they do not meet the connection tests and
22   state law (rather than maritime law) applies.”); Faddish v. Buffalo Pumps, 881 F. Supp.2d 1361,
23

24          2
              Mr. Mikelsen, when describing his work history and qualifications, mentions only his six
     month stint in Shop 38 working as an outside machinist on board vessels. Dkt. # 108-2 at 34 and 39. No
25
     other vessel work is described. In response to Warren Pump’s First Set of Interrogatories, plaintiffs
26   identified seven ships that Mr. Mikelsen - who was by then deceased - “recalled working aboard
     between 1946 and 1963.” Dkt. # 88-1 at 2.
27
     ORDER DENYING MOTION
28   FOR SUMMARY JUDGMENT - 4
 1   1367 (S.D. Fla. 2012) (same). Thus, in this case, the incident would more accurately be
 2   described as “injury to workers in a shipyard caused by defective products or exposure to
 3
     dangerous conditions.”3 Defendant offers no theory or argument explaining how a workplace
 4
     injury occurring on dry land and not on a vessel (whether in dry dock or on navigable waters)
 5

 6   could potentially have a disruptive impact on maritime commerce. The record is not, therefore,

 7   “sufficient for maritime jurisdiction to attach; the exposure must pose ‘more than a fanciful risk
 8   to commercial shipping’ . . . , and here the potential impact on maritime commerce is simply too
 9
     attenuated.” Conner, 799 F. Supp.2d at 468-69 (quoting Grubart, 513 U.S. at 539). Washington
10
     law governs plaintiffs’ claims.
11
     B. Evidence of Exposure
12

13          Under Washington’s traditional product liability law, plaintiffs are required to identify the

14   product that caused the injury, as well as the manufacturer thereof, in order to establish liability.
15   Braaten v. Saberhagen Holdings, 165 Wn.2d 373, 396 (2008). Mr. Mikelsen need not personally
16
     identify the manufacturers of the asbestos-containing products to which he was exposed,
17
     however. Given the long latency period of asbestos-related illnesses and the fact that workers
18
     who did not work directly with asbestos products may yet succumb to mesothelioma, plaintiffs
19

20   in asbestos cases “may rely on the testimony of witnesses who identify manufacturers of

21   asbestos products which were then present at [the] workplace.” Lockwood v. AC&S, Inc., 109
22   Wn.2d 235, 246-47 (1987).
23

24
            3
               Warren Pumps’ reliance on the Ninth Circuit’s “inclusive view” of what has the potential to
25
     impact maritime commerce is misplaced. The description of the general character of the activity giving
26   rise to the claim must be accurate: only then does an expansive view of the potential impacts of that
     activity come into play.
27
     ORDER DENYING MOTION
28   FOR SUMMARY JUDGMENT - 5
 1          Warren Pumps does not seriously dispute that at least some of the products it supplied to
 2   the Navy during the relevant time frame contained asbestos or that its pumps were maintained
 3
     and repaired in Shop 31 where Mr. Mikelsen worked.4 Rather, defendant argues that mere
 4
     presence in the workplace is insufficient to create a jury issue regarding whether its products
 5

 6   caused Mr. Mikelsen’s mesothelioma. This issue is discussed below.

 7   C. Causation
 8          Plaintiffs have the burden of establishing that Warren Pumps’ products were a proximate
 9
     cause of Mr. Mikelsen’s injuries. Id. at 247-48. The Washington Supreme Court has recognized
10
     the difficulty in determining whether plaintiff has sufficient evidence of causation - i.e., evidence
11
     tending to show that a particular defendant’s asbestos product actually caused plaintiff’s injury -
12

13   to warrant taking the question of liability to the jury and has set out a number of factors that

14   should be considered. The factors include:
15          ! evidence of the decedent’s proximity to defendant’s products when the exposure
16                occurred;

17
            ! the expanse of the work site where the asbestos fibers were released;
18
            ! the length of time of exposure to asbestos dust from defendant’s products;
19

20          ! the types of asbestos products to which the decedent was exposed and how they were
                   handled in order to evaluate the relative risks posed by defendant’s products;
21

22          ! medical causation evidence regarding how asbestos inhalation causes injury and
23                plaintiff’s particular disease; and

24

25
            4
26           The Court has not considered plaintiffs’ expert testimony with regards to what work Mr.
     Mikelsen actually performed.
27
     ORDER DENYING MOTION
28   FOR SUMMARY JUDGMENT - 6
 1          ! evidence as to other possible causes of the decedent’s particular disease process.
 2   Id. at 248-49.
 3
            Defendant points out that plaintiffs have no evidence that Mr. Mikelsen ever worked
 4
     directly on a Warren Pump during his thirty-five years as a machinist. This fact undoubtedly
 5

 6   must be considered when evaluating whether plaintiffs have made a sufficient showing that

 7   Warren Pumps’ products were a proximate cause of Mr. Mikelsen’s mesothelioma. It is not the
 8   only consideration, however. Taken in the light most favorable to plaintiffs, the record shows
 9
     that during the repair or overhaul of a Navy vessel, various types of equipment, including
10
     pumps, were removed from the vessel and taken to Shop 31 for testing, maintenance, and repair.
11
     Large vessels, such as the USS Midway, contained many pumps of various descriptions. Warren
12

13   Pumps were common. While three manufacturers provided pumps for the USS Midway, Warren

14   Pumps provided almost 100 of them. As of 1960, in the middle of Mr. Mikelsen’s service,
15   Warren Pumps was supplying a quarter of all pumps purchased by the Navy.5 In the context of
16
     its government contractor argument, Warren Pumps asserts that the Navy’s specifications
17
     required it to include asbestos in its products. Asbestos-containing gaskets were prevalent even
18
     in low-pressure systems because it was a quality gasket material that did not deteriorate quickly.
19

20          Once inside Shop 31, rotating equipment (a category that includes pumps) was taken to

21   Bench 1, an area that could handle up to 50 pieces of equipment at one time. Machinists would
22   use air hoses, wire brushes, scrapers, etc. to remove dust and asbestos insulation. If testing
23

24
            5
             Mr. Wortman went out of his way during his deposition to make sure that counsel was aware
25
     that “Warren pumps were probably some of the most respected units of pumps that were found
26   commonly on Navy ships. . . . They were well built and had high respect from the Navy and from the
     shipyard . . . .” Dkt. # 110-4 at 8.
27
     ORDER DENYING MOTION
28   FOR SUMMARY JUDGMENT - 7
 1   showed that maintenance or repair were required, the old packing and gaskets, both of which
 2   often contained asbestos during the relevant time frame, would need to be removed and scraped
 3
     clean, a process that created dust. Shop 31 was a large cavernous space, approximately 1200 feet
 4
     by 450 feet, with few internal walls and no ventilation systems other than windows that were
 5

 6   opened in the summer. The concentration of the dust in the air was not nearly so bad as it was

 7   when machinists worked inside ship compartments (as Mr. Mikelsen did for six months during
 8   his training), but because of the aerodynamic characteristics of asbestos fibers, the dust dispersed
 9
     and floated through the entire shop area in amounts sufficient to cause asbestos-related disease.
10
     Studies in the workplace and in locations near factories have measured increased incidence of
11
     mesothelioma in people who, although they never worked directly with asbestos-containing
12

13   products, were subject to indirect exposures at considerable distances.

14          Thus, the record shows that, even if there is no evidence that Mr. Mikelsen personally
15   worked on a Warren Pumps product, a number of the factors identified by the Washington
16
     Supreme Court favor allowing the issue of causation to go to the jury. Warren Pumps provided a
17
     significant portion of the pumps that went through Shop 31, Mr. Mikelsen worked in the same
18
     space where the asbestos in defendant’s products was exposed, the products were handled in
19

20   such a way that they generated visible asbestos-containing dust, the work area, while large, was

21   well within the dispersal range of asbestos fibers, Mr. Mikelsen was exposed to defendant’s
22   products for decades with no protective equipment, and the causal link between asbestos fibers
23
     and mesothelioma is well supported. Warren Pumps does not identify any other source of
24
     asbestos in the workplace or Mr. Mikelsen’s private life that was a dominant contributor to his
25
     asbestos exposure, nor does it identify another possible cause of his mesothelioma. Rather,
26

27
     ORDER DENYING MOTION
28   FOR SUMMARY JUDGMENT - 8
 1   Warren Pumps challenges plaintiffs’ expert testimony regarding the concentration of airborne
 2   asbestos particles in a work place the size of Shop 31. Defendant is, of course, welcome to put
 3
     on contrary evidence based on different studies, but it does not change the fact that a reasonable
 4
     jury could conclude from the facts, taken in the light most favorable to plaintiffs, that there is a
 5

 6   causal connection between Mr. Mikelsen’s mesothelioma and Warren Pumps’ products.6

 7   D. Government Contractor Immunity
 8          Warren Pumps argues that, as a supplier of military equipment, it is immune from liability
 9
     for alleged defects in the design or manufacture of the equipment under the “government
10
     contractor” defense.
11
            The government contractor defense is by now an established component of federal
12
            common law, but it was first recognized by the Supreme Court [thirty] years ago in
13          Boyle v. United Techs. Corp., 487 U.S. 500 [] (1988). The defense is
14

15
            6
              If federal maritime law were applied to this case, the result would not change. In McIndoe v.
16   Huntington Ingalls Inc., 817 F.3d 1170, 1174 (9th Cir. 2016), the Ninth Circuit adopted a “substantial
     contributing factor” test for proving causation for a negligence claim under maritime law. The court
17   followed Lindstrom v. A-C Prod. Liab. Trust, 424 F.3d 488, 492 (6th Cir. 2005), in which the Sixth
18   Circuit required a showing that defendant’s product “was a substantial factor in causing the injury”
     under both negligence and strict liability theories. The Sixth Circuit held that evidence that defendant’s
19   product was in the workplace, without more, gives rise to only a slight inference that plaintiff may have
     been exposed to the product and that such a hypothetical and presumably brief exposure cannot support
20   a causal finding. Generic expert testimony that each of plaintiff’s occupational exposures to asbestos
     was a substantial contributing factor to the development of mesothelioma was not a substitute for actual
21
     “evidence of substantial exposure for a substantial period of time.” 424 F.3d at 492-93. Here, on the
22   other hand, plaintiffs have done more than identify a manufacturer’s product in the workplace and
     declare it to be a substantial contributing factor of Mr. Mikelsen’s disease. Plaintiffs have provided
23   evidence specific to Warren Pumps, including the type of products sold, the volume of product in the
     workplace, the way the asbestos-containing materials were handled, the workplace environment, Mr.
24   Mikelsen’s proximity to work that generated asbestos dust, dispersal rates, and the length of time Mr.
     Mikelsen worked around Warren Pumps. Plaintiffs have provided evidence of “a high enough level of
25
     exposure that an inference that the asbestos was a substantial factor in the injury is more than
26   conjectural.” 424 F.3d at 492 (citation omitted). No more is required to take the issue of causation to the
     jury, even under maritime law.
27
     ORDER DENYING MOTION
28   FOR SUMMARY JUDGMENT - 9
 1

 2          intended to implement and protect the discretionary function exception of the
            Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2680(a), which was enacted after
 3
            World War II. The defense allows a contractor-defendant to receive the benefits of
 4          sovereign immunity when a contractor complies with the specifications of a federal
 5          government contract. Boyle, 487 U.S. at 511–12 []. As the Court said in Boyle,
            “[i]t makes little sense to insulate the Government against financial liability for the
 6
            judgment that ... equipment is necessary when the Government produces the
 7          equipment itself, but not when it contracts for the production.” Id. at 512 [].
 8
     In re Hanford Nuclear Reservation Litig., 534 F.3d 986, 1000 (9th Cir. 2008). A private party
 9
     claiming the benefits of the government’s sovereign immunity must show that “(1) the United
10
     States set forth reasonably precise specifications; (2) the equipment conformed to those
11

12   specifications; and (3) the supplier provided the United States with adequate warnings of the

13   dangers.” Rodriguez v. Lockheed Martin Corp., 627 F.3d 1259, 1266 (9th Cir. 2010) (internal
14   quotation marks omitted). The general theory is that where the government hires a company to
15
     produce a piece of equipment and specifies the manner in which that task is to be performed, the
16
     company is entitled to the same immunity from liability the government would enjoy because it
17
     was acting as an arm of the government, without independent discretion. Bixby v. KBR, Inc.,
18

19   748 F. Supp.2d 1224, 1242 (D. Or. 2010).

20          Warren Pumps asserts that “the Navy itself actually developed” the specifications to
21   which its pumps were manufactured and “made the considered military decision to use asbestos
22
     in association with . . . the equipment it required for use” on its vessels, citing en masse to
23
     twenty-five pages of its expert’s report. Dkt. # 87 at 12. Neither Warren Pumps nor its expert,
24

25   Rear Admiral David P. Sargent, Jr. (Ret.), identify a directive from the sovereign requiring

26   Warren Pumps to include asbestos in its packing, gaskets, and/or insulation lagging. Rear
27
     ORDER DENYING MOTION
28   FOR SUMMARY JUDGMENT - 10
 1   Admiral Sargent asserts that “military specifications for gasket and packing for centrifugal
 2   pumps required the use of asbestos-containing materials.” Dkt. # 88-6 at 13. Because this fact
 3
     requires no technical or scientific expertise, the admissibility of this evidence is unclear.7 Either
 4
     the military specified the use of asbestos-containing materials in Warren Pump’s products or it
 5

 6   did not. Warren Pumps, which bears the burden of proof on this issue, has not provided any

 7   regulation, contract, or other specification that limited its discretion to choose a suitable material
 8   when manufacturing the pumps sold to the Navy. Assuming, for purposes of this motion, that
 9
     expert testimony is admissible on this issue, the complete lack of any documentation of the
10
     hypothesized specifications casts doubt on Rear Admiral Sargent’s unsupported opinion. In these
11
     circumstances, the existence of “reasonably precise specifications” cannot be proven as a matter
12

13   of law by the ipse dixit of an expert, and Warren Pumps is not entitled to summary judgment on

14   the government contractor defense.
15          With regards to plaintiffs’ failure to warn claims, Warren Pumps argues that the sovereign
16
     retained and exercised its discretion with regards to equipment labels and warnings such that
17
     Warren Pumps cannot be held liable for any alleged failure to warn. Warren Pumps has the
18
     burden of showing that “(1) the government exercised its discretion and approved certain
19

20   warnings; (2) the contractor provided the warnings required by the government; [and] (3) the

21   contractor warned the government about dangers in the equipment’s use that were known to the
22   contractor but not to the government.” Getz v. Boeing Co., 654 F.3d 852, 866 (9th Cir. 2011). In
23
     Getz, the Ninth Circuit determined that the government exercises discretion over the warnings to
24
     be given when it goes beyond merely approving warnings proposed by the manufacturer and
25

26
            7
                Defendant’s assertion that this fact must be proven through expert testimony is rejected.
27
     ORDER DENYING MOTION
28   FOR SUMMARY JUDGMENT - 11
 1   instead selects or chooses which warnings to give.
 2          Rear Adm. Sargent opines that the Navy had detailed specifications regarding written
 3
     materials provided with equipment that “included strict instructions regarding the labeling of and
 4
     packaging of the components themselves, and for all technical documentation that was procured
 5

 6   with them.” Dkt. # 88-6 at 15. Again, no specifications, instructions, or regulations are

 7   identified. One could reasonably infer from the expert’s lengthy discussion regarding the
 8   development of written materials and the remaining record that it was the manufacturers who
 9
     developed the substance of the instructions and manuals, with the Navy providing approval. It
10
     appears that the Navy’s purchase contracts required manufacturers to draft technical manuals to
11
     be delivered with the equipment. While there were incredibly specific requirements regarding
12

13   the formatting, topics to be addressed, and writing style of these manuals (see Dkt. # 108-3 at

14   121-27), the actual contents thereof, including any NOTES, CAUTIONS, and WARNINGS,
15   were left to the manufacturer. The “manufacturer’s instruction books,” as they were called, were
16
     subject to review by the Navy, but there is no indication that the Navy exercised this prerogative
17
     with regards to the documentation - if any - provided by Warren Pumps. Once a technical
18
     manual was approved by the Navy, it was certified as final. At that point, the content was more
19

20   or less fixed, and the manufacturer could not alter the manual - including the warnings within it -

21   “without prior discussion and express approval by the Navy.” Dkt. # 88-6 at 16. The fact that
22   new warnings had to be approved by the Navy before they could be included in an updated
23
     technical manual does not mean that the Navy specified the warnings that were included.
24
     Defendant has not met its burden of showing, as a matter of law, that the Navy had reasonably
25
     precise specifications regarding warnings and labeling that precluded it from complying with its
26

27
     ORDER DENYING MOTION
28   FOR SUMMARY JUDGMENT - 12
 1   state law duty to warn.
 2

 3
            For all of the foregoing reasons, Warren Pumps’ motion for summary judgment is
 4
     DENIED.
 5

 6

 7          Dated this 9th day of October, 2018.
 8                                            A
                                              Robert S. Lasnik
 9                                            United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DENYING MOTION
28   FOR SUMMARY JUDGMENT - 13
